REQUESTED BY: Dan T. Drain, Department of Environmental Control, Lincoln, Nebraska.
Where a solid waste disposal area is operated by a private person, outside the limits of a city of the second class or village and not under contract with it for solid waste disposal, but the bulk of his customers are from a city of the second class or village, can a court fine the operator thereof and in a proper case can the Director of the Department of Environmental Control petition a court to enjoin him from operating it?
Yes.
The water, land and air of this state are among its most precious resources and the pollution thereof becomes a menace to the health and welfare of each person, and the public in general. Neb. Rev. Stat. §§ 81-1501 and 81-1514
(Reissue 1976).
Consequently, solid waste disposal areas which are located outside of and not operated by or for cities of the second class and villages are not exempt from the licensing and control provisions of the Environmental Protection Act except as provided in Neb. Rev. Stat. § 81-1522 (Reissue 1976). See also, Neb. Rev. Stat. §§ 81-1514 and 81-1528(6) (Reissue 1976).
Neb. Rev. Stat. § 81-1516 (Reissue 1976), in part, declares:
   "No person shall dispose of any refuse, garbage or rubbish at any place, except a disposal area licensed as provided by sections 81-1501 to 81-1532. . ."
The penalties for violation of the above quoted statute are stated in Neb. Rev. Stat. § 81-1508 (Reissue 1976). In addition to the penalties provided by that statute, the Director, whenever he has reason to believe that any person, firm, or corporation is violating any provision of the Environmental Protection Act may also petition the district court for an injunction. Neb. Rev. Stat. § 81-1508(3) (Reissue 1976). Hence everyone, except as provided in Neb. Rev. Stat. §§81-1522 and 81-1528(6) (Reissue 1976), must have a valid license issued by the Director to operate a solid waste disposal system. Neb. Rev. Stat. §§ 81-1517 to 81-1519 (Reissue 1976). If they do not, a court may impose a fine and the Director, in our opinion, may petition the district court for an injunction to command that person, firm, or corporation to refrain from operating the same.